DETAILED ACTION
Notice to Applicant
Claims 1-9 are pending and are examined herein. This is the first action on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent No. 5,534,364 to Watanabe et al.) in view of Simonavicius (GB2553537 to Simonavicius et al.) and Baek (US 2016/0218335 to Baek et al.).
	Regarding Claim 1, Watanabe teaches:
a battery mounting structure of a vehicle (abstract) comprising a battery case with a lower case and an upper case (columns 3-4) and a plurality of battery cell groups being accommodated therein arranged in a grid pattern with a first direction and a second direction and arbitrarily definable “cell groups” (Fig. 1)

    PNG
    media_image1.png
    947
    650
    media_image1.png
    Greyscale

cables 9B routed at an upper surface of the battery cell groups to connect the cells in series (column 4 lines 49-53)
	Watanabe does not explicitly teach:
a shielding member configured by a conductor so as to form an electrical loop that overlaps with the cables in a plan view 
	Simonavicius, however, from the same field of invention, regarding a battery pack, teaches a housing with an upper and lower portion with batteries accommodated therein, wherein the upper housing has a shield layer 33 that overlaps the battery cells and its connectors in a plan view and shields the battery pack from electromagnetic waves (page 6, Fig. 2)

    PNG
    media_image2.png
    915
    810
    media_image2.png
    Greyscale

Baek, also from the same field of invention, teaches a similar cover with a layer of emf shielding built into the cover (Fig. 6, abstract, etc.).

    PNG
    media_image3.png
    471
    708
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a conductive shielding member as taught in Simonavicius or Baek, that forms an electrical loop, to protect the batteries from external radiation. 
	Regarding Claim 2, Watanabe teaches:
wherein the cable connectors form a substantially closed region (Fig. 1)
	The cited prior art also renders obvious shields that cover the relevant “closed area” of the battery pack to shield the connections and cells from external emf radiation such that it would have bene obvious to one of ordinary skill in the art to provide a shield over the entire area of desired protection.
	Regarding Claims 3 and 4, Baek teaches:
a plate-like shielding member 84 (Fig. 6, para 0046)
	Simonavicius teaches:
a conductive network of wires 33 (Fig. 2, abstrcat)
	Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to use either wires or plates to provide the shielding, since both forms were known in the art. 
	Regarding Claim 5, Simonavicius teaches:
a shielding grid that is wider than the upper surface of the batteries (Fig. 2)
	It would have been obvious to provide shielding wider than the cables, since the prior art teaches such designs as a way to minimize interference.
	Regarding Claim 6, Watanabe teaches:
a controller 22 connected to the battery cells and the housing that monitors e.g. voltage (column 9, Figs.)	
	The claim as written only requires that the controller is “connected” to the shielding member. It would have been obvious, as discussed above, to provide a shielding member connected to the housing and the housing is connected to the controller, such that the controller would be “connected” to the shielding insofar as its position relative to the shielding stayed constant by virtue of intervening elements as the housing and battery pack was translated through space. Moreover, it would have been obvious to one of ordinary skill in the art to attach a circuit board with control and monitoring elements to the roof of the housing directly. Insofar as the instant specification indicates that the claimed “connection” can result in a monitoring unit that “utilize[s] counter electromotive force flowing in the shielding members,” this is not in the claim as written. 
	Regarding Claims 7 and 8, Watanabe renders obvious:
a grid of battery cells in a vehicle width and length direction, that are arbitrarily rearrangeable
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent No. 5,534,364 to Watanabe et al.) in view of Simonavicius (GB2553537 to Simonavicius et al.) and Baek (US 2016/0218335 to Baek et al.), in further view of Inaba (US Patent No. 9,426,922 to Inaba et al.).
	Regarding Claim 9, Watanabe does not teach:
conductive brackets for attaching to an infer face of a roof wall
 	Brackets were well a well-understood component of housings, and were commonly made of metal and hence conductive. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). The prior art teaches embedded single-piece designs as well as laminated designs. Inaba, from the same field of invention, regarding an electronic device with an emf shield, teaches the shield as part of a bracket (e.g. column 2). It would have been obvious to one of ordinary skill in the art to use metal brackets to attach emf shielding to a battery housing roof, with the motivation to provide shielding in a housing that was not pre-configured to be produced with such shielding. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 10,749,146
US 2010/0300744
US 2016/0021797
US 2019/0348653
US 2020/0152950
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723